*239On Petition to Rehear
McAMIS, Presiding Judge.
Mrs. Hooper has filed a petition to rehear which, in the main, is but a re-argument of her contentions on the original hearing.
It is said that, although Mrs. Hooper is the widow of the original debtor, there is no proof that she was a beneficiary of his estate. Whether this is true or not there was a detriment to the respondent Neubert in the loss of his claim against the estate and under the authorities cited in our first opinion such detriment furnishes a sufficient consideration to sustain the new contract.
It is also said there is no proof that the deceased owed the exact amount of the verdict for $1000.00. There is material evidence that the amount owing was $1,141.50. Petitioner offered no convincing proof that the amount was $253.51 which she professed a willingness to pay but failed to tender into court. She can not complain because the jury awarded a verdict for a sum less than the amount owing.
Other questions were considered in our original opinion. We need not repeat here what was there said. We find the petition without merit and it is denied at the cost of petitioner.
Cooper, J., and Milligan, Special Judge, concur.